In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00115-CV
     ___________________________

  IN THE INTEREST OF N.R., A CHILD




  On Appeal from the 360th District Court
          Tarrant County, Texas
      Trial Court No. 360-699434-21


  Before Bassel, Womack, and Wallach, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                               I. INTRODUCTION

      Appellant G.R. (Mother) appeals a judgment terminating her parent–child

relationship with her daughter, N.R.1 The trial court found that the Department of

Family and Protective Services had proved four conduct-based grounds for

termination and that termination was in N.R.’s best interest. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (P), (2). The trial court awarded permanent managing

conservatorship of N.R. to the Department. Mother timely appealed.

                               II. BACKGROUND

      Mother’s appointed appellate counsel filed a brief asserting that no “legally

non-frivolous grounds for appeal” exist and that Mother’s appeal is therefore

frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967);

see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no pet.)

(holding that Anders procedures apply in parental-rights termination cases). Counsel’s

brief meets the Anders requirements by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds to advance on appeal.

      We provided Mother the opportunity to obtain a copy of the appellate record

and to file a pro se response, but she did not do so. The Department has agreed that



      1
       N.R.’s parent–child relationship with her unknown father was also terminated,
but no appeal was filed on his behalf.


                                          2
no meritorious grounds for appeal exist and thus has declined to file a responsive

brief.

                                 III. DISCUSSION

         When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist. In re C.J., No. 02-18-

00219-CV, 2018 WL 4496240, at *1 (Tex. App.—Fort Worth Sept. 20, 2018, no pet.)

(mem. op.); see Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We also

consider the Anders brief itself and, if filed, any pro se response. In re K.M., No. 02-

18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—Fort Worth July 5, 2018, pet.

denied) (mem. op.); see In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008)

(orig. proceeding).

         As part of our independent review of the record, we noted that no Native

American tribe is listed or identified anywhere in the appellate record filed with this

court. However, we questioned whether the trial court had made an express finding

on the record that the Indian Child Welfare Act (ICWA) did not apply to this

proceeding and whether the entire appellate record had been filed. 25 U.S.C.A.

§§ 1901–63. In response to our order, the trial judge signed findings indicating that

(a) the appellate record filed in this court is complete and (b) although the trial judge

did not make an express finding on the record, the evidence in the appellate record

supports an implied finding that ICWA does not apply to these proceedings.



                                           3
      We have carefully reviewed not only these written findings, but also appointed

appellate counsel’s Anders brief and the appellate record. Having found no reversible

error, we agree with counsel that this appeal is without merit. See Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850 (Tex.

App.—Dallas 2009, pet. denied). Therefore, we affirm the trial court’s judgment

terminating the parent–child relationship between Mother and N.R.

      Counsel remains appointed in this appeal through proceedings in the supreme

court unless otherwise relieved from his duties for good cause in accordance with

Family Code Section 107.016. See Tex. Fam. Code Ann. § 107.016; In re P.M.,

520 S.W.3d 24, 27–28 (Tex. 2016) (order).

                                IV. CONCLUSION

      We agree with counsel that Mother’s appeal is frivolous; thus, we affirm the

trial court’s judgment.


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Delivered: September 16, 2022




                                            4